EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Nathan Weber (Reg. # 50,958) on 11/01/2021.
With respect to the claims filed 10/25/2021, the application has been amended as follows:
Please amend line 21 of claim 1 to instead recite: --stroke;--
Please amend line 17 of claim 11 to instead recite: --stroke;--
Please amend line 24 of claim 11 to instead recite: --opening the determined number of exhaust valves between 100° crank angle and 60°--
Please amend line 23 of claim 17 to instead recite: --compression stroke;--

REASONS FOR ALLOWANCE
Claims 1-9, 11 and 14-23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested an operating method, including: “in the upshift assistance mode: initially holding the determined number of exhaust valves closed; opening the determined number of exhaust valves between 100° crank angle and 60° crank angle before top dead centre of a piston movement is reached in the compression stroke to decompress the compressed air; after opening the determined number of exhaust valves in the compression stroke, closing the determined number of exhaust valves in a region between bottom dead centre and 30° crank angle after bottom dead centre; opening the determined number of exhaust valves between 100° crank angle and 60° crank angle before top dead centre of the piston movement is reached in the exhaust stroke to decompress the compressed air; and after opening the determined number of exhaust valves in the exhaust stroke, closing the determined number of exhaust valves in a region between top dead centre and 30° crank angle after top dead centre,” in combination with the remaining limitations of the claim.
With respect to independent claim 11, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested an operating method, including: “in the engine braking mode: initially holding the determined number of exhaust valves closed; opening the determined number of exhaust valves between 100° crank angle and 60° crank angle before top dead centre of a piston movement is reached in the compression stroke to decompress the compressed air; after opening the determined number of exhaust valves in the compression stroke, closing the determined number of exhaust valves in a region between bottom dead centre and 30° crank angle after bottom dead centre; opening the determined number of exhaust valves between 100° crank angle and 60° crank angle before top dead centre of the piston movement is reached in the exhaust stroke to decompress the compressed air; and after opening the determined number of exhaust valves in the exhaust stroke, closing the determined number of exhaust valves in a region between top dead centre and 30° crank angle after top dead centre,” in combination with the remaining limitations of the claim.
With respect to independent claim 17, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a motor vehicle, including: “in the upshift assistance mode: initially hold the determined number of exhaust valves closed; open the determined number of exhaust valves between 100° crank angle and 60° crank angle before top dead centre of a piston movement is reached in the compression stroke to decompress the compressed air; after opening the determined number of exhaust valves in the compression stroke, close the determined number of exhaust valves in a region between bottom dead centre and 30° crank angle after bottom dead centre; open the determined number of exhaust valves between 100° crank angle and 60° crank angle before top dead centre of the piston movement is reached in the exhaust stroke to decompress the compressed air; and after opening the determined number of exhaust valves in the exhaust stroke, close the determined number of exhaust valves in a region between top dead centre and 30° crank angle after top dead centre,” in combination with the remaining limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747